DETAILED ACTION
This Office is a response to Applicant’s Argument and Amendment submitted on April 05, 2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I, Claims 1-14, in the reply filed on April 05, 2021 is acknowledged.
Drawings
The objection to the drawings in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Response.
Claim Interpretation
In light of the applicant’s argument, the Claim interpretation still stands. MPEP 2181 suggests that “mechanism” alone is likely to invoke 112(f), but if a structure modifies it, then it wouldn’t invoke 112(f).  However, “drive” is a not sufficient modifier to provide structure. Furthermore “drive” isn’t a known structure in the art.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The rejection to the Claims in the previous Office Action for indefiniteness is hereby withdrawn in view of the Applicant’s Response.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (U. S. Patent 6,015,416; previously of record) hereinafter Stefanchik, in view of Goldin (U. S. Patent 6,613,058; previously of record).
Regarding Claim 1, Stefanchik discloses (see Column 5, Lines 1-22; Col. 7, Lines 10-21; Col. 9, Lines 26-34; and Figures 3, 12 and 18) an apparatus (10) comprising: a frame (40/60); first and second rollers (70/71) rotatably mounted parallel with each other in the frame and configured to engage therebetween a shaft of a needle (162) formed in a helical shape and configured to draw a filament (163; see Column 5, Lines 18-22 and Figure 12), the first and second rollers being configured to counter-rotate (see Col. 9, Lines 26-34 and Figure 18), the needle being revolvable eccentrically (off-center center of rotation compared to center of rotation of 71) around the first roller (revolves  around a portion, the grooves, of the rotation of the roller; see Figure 18) responsive to counter-rotation of the first and second rollers. 

Goldin teaches an anastomosis device for attaching two hollow vessels using a helical needle (see Col. 6, Line 65; Col.7, Line 1; and Figures 19-20) a drive mechanism (506; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in Applicant’s specification for performing the specified function of moving the frame along a drive track as disclosed in Paragraphs 0006 and 0007; Goldin discloses an actuator to move the frame along a track [490 and 491] at Column 6, Lines 42-Column 7, Line 2, which is the same or equivalent to Applicant’s disclosed structure, therefore Goldin discloses a component as claimed) secured to the frame (100; [40 of Stefanchik]) and configured to move the frame to translate the first and second rollers (197 and 196; see Column 8, Lines 42-56) and the needle (260 or 261) relative to an object (700; the rollers and needles are contained in 100, all of 100 moves relative to an object; see Column 13, Lines 34-36, Figures 19 and 20) as the first and second rollers are counter-rotated to revolve the needle through the object (see Column 9, Lines 53-58) to form a suture (suture is defined as a stitch for a wound or surgical incision, therefore the filament would function as a suture) in the same field of endeavor for the purpose of clamping vessels together prior to suturing (see Column 13, Lines 25-35) and improving operator visibility by retracting a portion of the device (see Column 3, Lines 42-55). 

Regarding Claim 2, Stefanchik further discloses (see Col. 8, Lines 9-18) the faces of at least one of the first roller (71) and the second roller (70) defines angled grooves (74/75) that are sized to at least partially receive the shaft of the needle (162) and that are angled to align with a pitch of the helical shape of the needle.
Regarding Claim 3, Stefanchik further discloses (see Col. 9, Lines 25-34 and Figures 7 and 18) a first drive gear (107) configured to engage the first roller (71; via 106 and 73); and a second drive gear (109) configured to engage the second roller (70; via 108 and 72), the first drive gear and the second drive gear being further configured to cooperate with each other such that the first roller is rotatable in a first rotational direction and the second roller is counter-rotatable in a second rotational direction that is opposite the first rotational direction (see Figure 18). 
Regarding Claim 4, Stefanchik further discloses (see Col. 9, Lines 25-34 and Figure 18) a roller drive shaft (102/104) configured to receive a rotatable member (106/108) that is configured to provide rotational force to cause the first and second rollers (70/71) to counter-rotate.
Allowable Subject Matter
Claims 8-11, 13, and 14 allowed. 
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a suturing apparatus having all of the claim features of Claims 5 and 12, in particular a worm gear rotatably received in the fame engaging a drive track and a guide bracket to support the worm gear.
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
The Argument on Page 14 and 15 that the frame and rollers remain stationary (and as a result do not meet the amended portion of the claim) is not mentioned in the Goldin’s disclosure. The functional language requires that the device is capable. In response to applicant's argument that “does not teach ‘configured to move the frame to translate the first and second rollers and the needle relative to an object as the first and 
Since there are four independent actuation buttons (506, 562, 602, and 604; see Column 6, Lines 16-31) in Goldin’s device, therefore the buttons and actuations associated with are capable of operating simultaneously. Furthermore, Figures 27 and 28 shows the end of the procedure where the drive mechanism (via removal of pin 128) has the rotating needles removed and the frame (and rollers) moved relative to an object (see Column 15, Lines 4-38). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771